Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 29, 2018

The Court of Appeals hereby passes the following order:

A18D0507. JEFFREY NELSON v. THE STATE.

      The State filed a notice of appeal from a trial court order granting Jeffrey
Nelson’s motion to dismiss his Fulton County State Court criminal case. The case has
been docketed in this Court as Case No. A18A1750. When Nelson attempted to file
his Appellee’s Brief in A18A1750, the brief was inadvertently docketed as a
discretionary application and assessed Application No. A18D0507. Because it is clear
from the filings that Nelson intended to file his responsive brief rather than a
discretionary application, Application No. A18D0507 is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/29/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.